DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 7 of independent claim 1, the improper word “counterelectrode” needs to be changed to --counter electrode--. 
Independent claim 9 is deemed to be confusing because it is not clear from the wording of step (B) that the second electrode layer must be a counter electrode to the electrode of the first layer. If the electrodes are identical, the electrochromic multi-layer stack device would not work properly. 
Claims 2-8 and 10-15 are also rejected here because they are either directly or indirectly dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. U.S. Patent Application Publication No.: 2005/0237594 A1.
Ho et al. which is deemed to be the closest prior-art or record, teach electrochromic devices (ECD). Ho et al.’s FIG. 1, see paragraph [0038],  teaches a representative (ECD) of the invention. 
Paragraph [0038] reads as followed: “FIG. 1 is a schematic representation of an ECD of this invention. It is comprised of two transparent substrate layers, 1 and 2, two conducting or "electrode" layers, 3, and 4, two electrochromic layers 5 and 6 and an electrolyte layer 7. It is understood that this representation is illustrative only and is not intended, nor is it to be construed, as limiting the scope of this invention in any manner whatsoever. Those skilled in the art will readily recognize other configurations including, without limitation, differences in the number and position of the various layers based on the disclosures herein. All such variations are within the scope of this invention.”. 
Please note that Ho et al.’s said two electrochromic layers, 5 and 6, read on applicant’s electrochromic electrode and electrochromic counter electrode of independent claim 1. Also note that Ho et al.’s electrolyte layer 7, reads on applicant’s cross-linked lithium-ion conducting polymer layer, because it can be in the form of a highly cross-linked polymer and is thus in the solid state, see paragraph [0058]. 
Ho et al.’s FIG. 1 thus teaches an electrochromic devices (ECD) that has the same physical structure as applicant’s claimed electrochromic multi-layer stack as set forth in independent claim 1 with the exception that Ho et al. does not expressively set forth applicant’s limitation of: “wherein, at room temperature, the cross-linked ion conducting polymer is electrochemically stable at voltages between about 1.3 V and about 4.4 V relative to lithium.”. Likewise, Ho et al. does not expressively set forth applicant’s specifically claimed ionic conductivity range, lap shear strength range, elastically deformable limitation etc. of the dependent claims.  
While it is acknowledge that Ho et al.’s does not expressively disclose the said electrical and physical properties for their electrolyte layer 7 (reads on applicant’s cross-linked lithium-ion conducting polymer layer), it is held that one having ordinary skill in the art would be well motivated to make an electrochromic devices (ECD), from Ho et al.’s disclosure, that would meet applicant’s claimed electrical and physical properties. Said is deemed to be obvious at least because: 1) Ho et al. and applicant’s invention are in the same field of endeavor and have the same basic physical structure. As such, the desired electrical and physical properties for useful electrochromic devices (ECD) would be the same for Ho et al. and applicant., and 2) Ho et al.’ directly motivates one to use a highly cross-linked ion conducting polymer layer, see paragraph [0058], for the electrolyte layer 7. Ho et al.’s species for the highly cross-linked ion conducting polymer layer, as set forth in paragraph [0058], are species of cross-linked ion conducting polymers that can be made from the monomers species as set forth in applicant’s specification. It is well known in the art that a compound/composition and its properties are inseparable. 

Double Patenting
Claim 8 is directed to the same invention as that of claim 1 of commonly assigned Patent Number 9,720,299. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,720,299. Although the claims at issue are not identical, they are not patentably distinct from each other because patented independent claim 1 is a direct subset of pending independent claim 1, and patented independent claim 8 is a direct subset of pending independent claim 9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764